dNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims  1-12  pending in this application.  In response to Non-final rejection of  4/08/22 applicants on 5/30/22 amended claims 1, 4-9. Claims 1-12  are allowed finding applicants arguments of   5/30/22 reasonable.

EXAMINER’S Reasons for allowance
The following is an examiner’s statement of reasons for allowance:

Applicants developed a new method, comprising:1) mixing a hydrogen production medium and a buffer solution Na2HPO4/NaH2PO4, having a pH value of between 5 and 9, to yield a first mixture;2) adding corn stalk powder and cellulase to the first mixture and mixing, to yield a second mixture; 3) culturing photosynthesis bacteria in a culture media until a late exponential phase of growth, adding a suspension of the photosynthesis bacteria at the late exponential phase of growth to the second mixture, to yield a third mixture, wherein the photosynthesis bacteria comprise Rhodospirillum cristatum, Rhodopseudomonas capsulatus, Rhodopseudomonas palustris, Rhodobacter sphaeroides, and Rhodobacter capsularis, and 4) sealing the third mixture and allowing for photo-fermentation biohydrogen production under anaerobic fermentation conditions.
Prior arts neither teach nor suggest method, comprising:1) mixing a hydrogen production medium and a buffer solution Na2HPO4/NaH2PO4, having a pH value of between 5 and 9, to yield a first mixture;2) adding corn stalk powder and cellulase to the first mixture and mixing, to yield a second mixture; 3) culturing photosynthesis bacteria in a culture media until a late exponential phase of growth, adding a suspension of the photosynthesis bacteria at the late exponential phase of growth to the second mixture, to yield a third mixture, wherein the photosynthesis bacteria comprise Rhodospirillum cristatum, Rhodopseudomonas capsulatus, Rhodopseudomonas palustris, Rhodobacter sphaeroides, and Rhodobacter capsularis, and 4) sealing the third mixture and allowing for photo-fermentation biohydrogen production under anaerobic fermentation conditions.
 	As such method, comprising:1) mixing a hydrogen production medium and a buffer solution Na2HPO4/NaH2PO4, having a pH value of between 5 and 9, to yield a first mixture;2) adding corn stalk powder and cellulase to the first mixture and mixing, to yield a second mixture; 3) culturing photosynthesis bacteria in a culture media until a late exponential phase of growth, adding a suspension of the photosynthesis bacteria at the late exponential phase of growth to the second mixture, to yield a third mixture, wherein the photosynthesis bacteria comprise Rhodospirillum cristatum, Rhodopseudomonas capsulatus, Rhodopseudomonas palustris, Rhodobacter sphaeroides, and Rhodobacter capsularis, and 4) sealing the third mixture and allowing for photo-fermentation biohydrogen production under anaerobic fermentation conditions is novel and non-obvious. 

 Thus claims   1-12 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652